Citation Nr: 0918765	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-33 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar strain.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
hand disability claimed as resulting from exposure to 
chemicals.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran apparently had active military service from May 
1991 through April 1992 and from May 1994 through October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  That determination denied the 
Veteran's request to reopen claims of entitlement to service 
connection for lumbar strain, and a disorder of the hands due 
to chemical exposure.  The Veteran perfected timely 
substantive appeal in November of 2005, after a supplemental 
statement of the case (SSOC) was issued in October 2005.


FINDINGS OF FACT

1.  A May 2002 rating decision which denied service 
connection for lumbar strain and a hand disability became 
final in May 2003.

2.  The additional evidence submitted since that final denial 
is cumulative and redundant of the prior evidence, and does 
not raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for lumbar strain 
or a hand disorder.   


CONCLUSIONS OF LAW

1.  The May 2002 rating decision which denied the Veteran's 
claim of entitlement to service connection for lumbar strain 
is final. 38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the May 2002 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
lumbar strain have not been met. 38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156, 3.159 (2008).

3.  The May 2002 rating decision which denied the Veteran's 
claim of entitlement to service connection for a hand 
disability is final. 38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received subsequent to the May 2002 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
hand disability have not been met. 38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the issue of whether new and material 
evidence has been received to reopen the claims of 
entitlement to service connection, the Board calls attention 
to Kent v. Nicholson, 20 Vet. App. 1 (2006).  That case 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence. Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

In the present case, a December 2008 notice letter satisfies 
the requirements under Kent.  Indeed, that communication 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
The Board acknowledges that the letter was sent following the 
initial unfavorable decision on those issues by the RO. Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters dated 
in March 2008 and December 2008 that fully addressed all 
notice elements. 

Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in December 2008 after the notice was provided.

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim. The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of his claims. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2008 
letter, the RO provided the Veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that the RO has provided adequate assistance 
in the development of the Veteran's claims.  As a result of 
such assistance, the claims file contains service treatment 
records.  Also of record are reports of VA treatment and 
examinations.  Moreover, the record includes the Veteran's 
statements in support of his claim.  The Board has reviewed 
the Veteran's statements, as well as the medical evidence, 
and finds no references to any outstanding documents.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the Veteran in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The Veteran is claiming entitlement to service connection for 
a bilateral hand disability, claimed as due to chemical 
exposure, and lumbar strain.  The Board observes that an 
unappealed rating decision denying service connection for 
these conditions was issued in May 2002.  At that time, it 
was determined that the Veteran's service treatment records 
did not contain any treatment or diagnoses related to a 
lumbar or hand disability; further, with respect to the 
claimed hand disability, the Veteran had no current/active 
complaints as of his VA examination in April 2002.  The 
claims were denied on these grounds.  The Veteran did not 
appeal and the May 2002 rating decision became final. See 38 
C.F.R. § 7105.

In February 2004, the Veteran requested that his lumbar 
strain and hand disability claims be reopened.  The request 
was denied in an August 2004 rating action which is the 
subject of the instant appeal.  In February 2008, the 
Veteran's claim was remanded for compliance with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) under Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Such notification was sent to the Veteran in a 
December 2008 letter.    

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for lumbar strain and a hand disability.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the Veteran filed his claim in February 2004, after this 
date, the new version of the law is applicable in this case.  
Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar strain and a hand condition, claimed as a result of 
chemical exposure.  

The evidence of record at the time of the last final May 2002 
rating decision included the Veteran's service treatment 
records, post-service VA treatment records and examination 
reports, and statements submitted by the Veteran and his 
representative.

The service treatment records contained no evidence of 
complaints, treatment, or diagnoses relating to the lumbar 
spine or hands.  

The post-service VA treatment reports reflected general 
complaints of joint aches and pains, but, similarly, no 
diagnoses relating to the lumbar spine or hands were made.  

In April 2002, the Veteran underwent a VA examination for his 
claimed hand condition.  He noted recurrent hand discomfort, 
but reported no dermatological problems, and described no 
current complaints.  Upon physical examination, the hands 
were normal and he had full, painless range of motion.  

After reviewing the above evidence, the RO in May 2002 
determined that the Veteran's lumbar strain and hand 
disorders were not incurred in, or otherwise caused by 
service.  Accordingly, the RO rejected the Veteran's service 
connection claims.  

The evidence added to the record since the time of the last 
final rating decision in May 2002 includes VA outpatient 
treatment records which reflect two isolated complaints of 
back pain in June 2002 and October 2004.  No subsequent 
treatment or diagnosed disabilities of the spine were shown.  

With respect to the claimed hand condition, VA outpatient 
treatment records dated from June 2002 to January 2005 
disclose no requests for treatment of the hands, and the 
records are otherwise silent as to diagnosed disabilities 
relating to the hands.  

The evidence detailed above was not previously before agency 
decisionmakers. However, the VA treatment records from June 
2002 and October 2004 merely reflect subjective complaints of 
back pain, which had already been noted at the time of the 
last final May 2002 rating decision.  Moreover, as mentioned 
above, the record does not contain any evidence of complaints 
or treatment for the hands since the time of the last final 
rating decision. 

Based on the foregoing, the evidence added to the record 
since May 2002 is not found to be new as contemplated under 
38 C.F.R. § 3.156(a).

Furthermore, the evidence added to the record subsequent to 
the last final rating decision in May 2002 is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claims.

The Veteran's original claims had been denied because it was 
determined that the disabilities neither began in-service, 
nor were they otherwise caused or aggravated by service.  The 
Veteran's hand claim was further denied on the basis that no 
current hand disability was shown to exist at the time of the 
April 2002 VA examination.  Therefore, the recently submitted 
treatment reports showing no complaints of a hand disability, 
and only several isolated complaints of back pain, with no 
further treatment or diagnoses, do not provide a basis for 
substantiating the claims.  Indeed, to be material in the 
present case, the evidence must tend to indicate that the 
current disabilities were either incurred in or aggravated by 
service.  Such evidence was lacking at the time of the last 
final denial in May 2002 and remains lacking at the present 
time.

In conclusion, the requirements under 38 C.F.R. § 3.156(a) 
have not here been satisfied.  Consequently, the request to 
reopen the previously denied claims must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for lumbar strain is denied.

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for a hand disability is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


